EXHIBIT 10.6

 

 

FIRST AMENDMENT TO

 

CORPORATE GUARANTY

 

among

 

BEACON POWER CORPORATION,

 

The U.S. DEPARTMENT OF ENERGY

 

and

 

PNC BANK NATIONAL ASSOCIATION,

D/B/A MIDLAND LOAN SERVICES,

A DIVISION OF PNC BANK NATIONAL ASSOCIATION,

as Administrative Agent in its capacity as the Collateral Agent

 

Dated as of June 2, 2011

 

 

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO CORPORATE GUARANTY

 

This FIRST AMENDMENT TO CORPORATE GUARANTY made and entered into as of
June 2, 2011 (this “Amendment”), is by and among BEACON POWER CORPORATION, a
corporation duly organized and validly existing under and by virtue of the laws
of the State of Delaware, having an office at 65 Middlesex Road, Tyngsboro, MA
01879 (the “Guarantor”), the U.S. DEPARTMENT OF ENERGY, an agency of the United
States of America (“DOE” or a “Secured Party”), and PNC BANK NATIONAL
ASSOCIATION, D/B/A MIDLAND LOAN SERVICES, a division of PNC Bank National
Association, successor in interest by merger to Midland Loan Services, Inc.,
having an office at 10851 Mastin, Suite 700 Overland Park, KS 66210, as
administrative agent in its capacity as the collateral agent (the “Collateral
Agent” or a “Secured Party”), together with any successor collateral agent at
the time serving as such under the Common Agreement dated as of August 6, 2010,
among Stephentown Regulation Services LLC (the “Borrower”), DOE and the
Collateral Agent (the “Common Agreement”) (capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Common
Agreement), and this Amendment is intended to amend a Corporate Guaranty, dated
as of August 6, 2010, from the Guarantor to DOE and the Collateral Agent (the
“Guaranty Agreement”):

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is currently constructing a flywheel-based frequency
regulation plant designed to enhance grid stabilization and optimization, to be
located in Stephentown, New York (the “Project”).

 

WHEREAS, the Equity Interests of the Borrower are currently held by Holdings, as
sole Equity Owner of the Borrower, and the Equity Interests of Holdings are
currently held by the Guarantor as the sole Equity Owner of Holdings.

 

WHEREAS, the Guarantor, in exchange for benefits the Guarantor will receive from
the Borrower, has agreed to guarantee the performance of certain obligations of
the Borrower under the Common Agreement pursuant to the terms of the Guaranty
Agreement.

 

WHEREAS, the parties desire to amend the Guaranty Agreement pursuant to the
terms herein.

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration received, the parties hereby agree as follows:

 

1.                                      Amendment to Section 2 of Guaranty
Agreement.  The first sentence of Section 2(a) of the Guaranty Agreement is
hereby deleted and replaced with the following:

 

The Guarantor hereby irrevocably, absolutely and unconditionally guarantees to
each Secured Party the obligations of the Borrower to replenish and fund the
Debt Service Reserve Account pursuant to and in accordance with the terms and
conditions of Section 6.17 and Section 6.33(b) of the Common Agreement; provided
that the aggregate maximum liability of the Guarantor pursuant to this Guaranty,
disregarding any payments

 

--------------------------------------------------------------------------------


 

made by the Guarantor prior to the Project Completion Date, shall be $5,000,000
(five million dollars) (the “Guaranteed Obligations”).

 

2.                                      Amendment to Section 17 of Guaranty
Agreement.  Section 17 of the Guaranty Agreement is hereby deleted and replaced
with the following:

 

Termination.  This Agreement shall terminate upon the earlier of (a) the payment
in full of all DOE-Guaranteed Loans and all other amounts due under the FFB
Funding Documents and the Common Agreement or (b) payments by the Guarantor
hereunder in an aggregate amount of $5,000,000, disregarding any payments made
by the Guarantor prior to the Project Completion Date.

 

3.                                      Effectiveness. All terms and conditions
of the Guaranty Agreement, except as expressly amended herein, shall remain in
full force and effect.

 

4.                                      Counterparts.  This Amendment may be
executed in one or more counterparts, each of which will be deemed to be an
original and all of which, when taken together, will be deemed to constitute one
and the same instrument.

 

[Remainder of page intentionally left blank; signatures follow.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly authorized the execution of this
Amendment as of the date first written above.

 

 

BEACON POWER CORPORATION

 

 

 

 

 

By:

/s/ F. William Capp

 

Name:

F. William Capp

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

U.S. DEPARTMENT OF ENERGY

 

 

 

 

 

By:

/s/ David G. Frantz

 

Name:

David G. Frantz

 

Title:

Director, Loan Guarantee Origination

 

 

Division, Loan Programs Office

 

 

 

 

 

 

 

PNC BANK NATIONAL ASSOCIATION,

 

D/B/A MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Bradley J. Hauger

 

Name:

Bradley J. Hauger

 

Title:

Senior Vice President, Servicing Officer

 

Corporate Guaranty

 

--------------------------------------------------------------------------------